Citation Nr: 0913266	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to July 
1999.  He was apparently in the Navy Reserves from June 2000 
to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In an 
April 2007 rating decision, the RO denied the Veteran's 
claims for service connection of bilateral hearing loss and 
tinnitus.  In an August 2007 rating decision the RO denied 
the Veteran's claim for service connection of depression.  

In January 2009 the Veteran was provided a Travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

At the Board hearing the Veteran withdrew his claim for 
service connection of bilateral hearing loss.  Accordingly, 
the appeal with respect to this issue is dismissed below.

Also, at this hearing, the Veteran and his representative 
requested that the record be held open for 60 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709 (2008).  Evidence in the form of a private 
psychological report and opinion was received, along with 
waver of initial RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2008).  Accordingly, the Board may proceed with 
adjudication of the present appeal and consider this 
evidence.  





FINDINGS OF FACT

1.  In January 2009, prior to the promulgation of a decision 
in the present appeal, the Board received notification from 
the appellant that he wished to withdraw his Substantive 
Appeal with respect to the claim of service connection for 
bilateral hearing loss.

2.  It has not been shown by competent and probative evidence 
that the Veteran has tinnitus related to service in any way.

3.  It has been shown by competent and probative evidence 
that the Veteran has depression related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  Service connection for depression is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Because the claim of service connection for bilateral hearing 
loss is dismissed and the claim of service connection for 
depression is granted herein below, VA's fulfillment of its 
duties under the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, need 
not be addressed with respect to these claims.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2007.  

VA has obtained the Veteran's service treatment records, VA 
medical records, assisted the Veteran in obtaining evidence 
and afforded the Veteran the opportunity to give testimony 
before the Board.  No examination is necessary with respect 
to the claim for service connection of tinnitus as there is 
adequate lay evidence of record to decide the claim.  In 
addition to the service treatment records, the Veteran's 
testimony is sufficient to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  As reflected by 
the transcript of record, at the January 2009 Board hearing, 
the appellant withdrew his appeal with respect to the claim 
of service connection for bilateral hearing loss; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to this issue and it is therefore 
dismissed.
Tinnitus

The Veteran's service treatment records contain no documented 
complaints of ringing of the ears or diagnosis of tinnitus.  
The Veteran's service treatment records and personnel records 
document that he served as a Military Policeman (MP).  The 
only evidence of record regarding tinnitus is in the form of 
the Veteran's testimony and contentions. 

At his January 2009 Board hearing the Veteran testified that 
upon entry into service he did not recall ever having any 
ringing in his ears.  He further testified that he served as 
a base police officer, where he stood sentry, went on patrols 
and responded to calls, much like a civilian police officer.  
He explained that his duties required him to qualify on the 
firing range every 90 days and that he was given hearing 
protection when he went to the firing range.  He also 
testified to exposure to gunfire noise during basic training.  
He related that he believed that his exposure to gunfire 
noise resulted in tinnitus because he recalled a single 
instance of ringing in his ears on the firing range near the 
end of his period of service.  He testified that he did not 
again experience any ringing in his ears until about 2 or 3 
years following his discharge and that he was exposed to loud 
noises while working in private security and attending 
concerts following service.  He reported having occasional 
ringing in his ears every couple of weeks.  He noted that he 
had talked to an "outside doctor" about tinnitus, but was 
informed by this doctor that tinnitus could not be tested for 
as the Veteran was not then experiencing any ringing in his 
ears.  

Entitlement to service connection for tinnitus is not 
established.  The Board notes that tinnitus is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Nonetheless, the Veteran's testimony shows that he 
did not incur tinnitus in service.  The Board acknowledges 
that the Veteran reported a single instance of temporary 
ringing in his ears in service, but also notes that the 
Veteran testified that he had no such symptomatology until 2 
to 3 years following his discharge from service.  This 
testimony indicates that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the preponderance of the evidence is against the 
claim and it must therefore be denied.  

Depression

The Veteran's service treatment records are silent with 
respect to complaints of depression or diagnosis thereof.  
The service treatment records reflect that, on numerous 
occasions, the Veteran denied depression, difficulty 
concentrating, excessive worry or nervous trouble of any 
sort.  

The service treatment records also document problems with 
obesity and weight control.  Upon entry to service, the 
Veteran weighed 193 pounds.  In May 1997 the Veteran weighed 
200 pounds.  By August 1998 his weight had increased to 225 
pounds.  His separation physical report notes a weight of 215 
pounds.  

In November 2000, the Veteran presented at the VA emergency 
room complaining of difficulty sitting still and decreased 
appetite, sleep and concentration, as well as not wanting to 
talk to his best friend and having an overwhelming sense of 
fear.  The Veteran reported having had no prior psychiatric 
treatment, but that he had depression in the Navy after the 
first year when his friends were discharged.  He reported 
mild depression since his discharge and that he liked to do 
things alone and enjoyed traveling.  He was then enrolled in 
a junior college and living with his family.  No family 
history of psychiatric problems was noted.  The Veteran was 
admitted to the hospital with a diagnosis of questionable 
psychotic disorder, not otherwise specified.  He was admitted 
for two days and discharged with a diagnosis of anxiety 
disorder, not otherwise specified.  

Following this admission, the Veteran was seen on numerous 
occasions for VA outpatient psychiatric treatment.  The 
records associated with this treatment contain diagnoses of 
depression, obsessive compulsive disorder, psychosis, rule 
out schizoaffective disorder, anxiety disorder, not otherwise 
specified.

Of record is a December 2007 medical opinion authored by 
K.D.J, M.D., P.A., a psychiatrist.  This opinion notes that 
the Veteran provided a history of first feeling depressed in 
February or May of 1997.  The opinion also documents that the 
Veteran reported having anxiety about 15 months after he was 
discharged from service.  The Veteran related that a fellow 
soldier had observed him in service and advised him that he 
may be depressed.  The Veteran reported that he did not seek 
treatment or evaluation in service because he was afraid of 
the taboo associated with psychological problems and he 
feared removal from his job as an MP.  He further stated that 
when he left the military he felt a little better, until 
September 2000, when he started having thoughts of wanting to 
hurt people.  He related the history of his November 2000 
psychiatric admission.  Examination resulted in diagnoses of 
major depression, chronic, and generalized anxiety disorder.  
Dr. K.D.J. opined that based upon the Veteran's history of 
developing dysphoria and anxiety in service as well as his 
fear of being labeled and persecuted, consistent with his 
poor self esteem and image, it was more likely than not that 
depression and anxiety developed in service.  

In support of his claim, the Veteran submitted a personal 
statement dated in July 2007.  In his personal statement, the 
Veteran related that around the springtime of 1997 he began 
to feel down, unmotivated and hopeless.  He stated that he 
originally attributed these feelings to loneliness due to his 
friends being discharged.  He related that he had shared his 
feelings with his family members when he was in service.  He 
noted that he had discussed his feelings with some people in 
his department and was advised to seek counseling, but was 
reluctant to do so for fear of being discharged.  He stated 
that he had talked to a chaplain at one point about his 
feelings.  He recalled that sometime around 1998 that he had 
discussed his feelings with a civilian employee, C.M., who 
worked as a police dispatcher.  He stated that C.M. thought 
he was depressed.  

The Veteran also submitted personal statements from his 
sister, mother and two in-service acquaintances.  The 
statements from his acquaintances reflect that the Veteran 
confided in them that he was depressed in service.  The 
statements from his mother and sister note that they recalled 
that the Veteran seemed depressed during his time in service.  

At his January 2009 Board hearing, the Veteran testified that 
things initially went well for him when he entered service.  
He related that in the spring of 1997 he noticed that he was 
feeling down, lethargic and unmotivated, which he attributed 
to his friends being discharged.  He reported that even when 
he made new friends, he still had these feelings.  He also 
related having discussed depression with C.M., as outlined 
above, as well as some petty officers and his chief.  He 
related that he felt better for about one month following his 
discharge, but that the he started having problems in the 
fall of 2000.  He and his representative requested that the 
record be held open to allow for the submission of a private 
medical opinion. 

The Veteran submitted a January 2009 report of psychological 
evaluation authored by E.T.D, Ph.D.  Dr. E.T.D. noted that 
she had reviewed the Veteran's service treatment records, VA 
treatment records, a discharge summary from a private 
facility and an administration of the Minnesota Multiphasic 
Inventory - 2 (MMPI2).  Dr. E.T.D. noted the Veteran's 
reported history of in-service depression and the personal 
statements, as outlined above, as well as the Veteran's post-
service diagnosis and treatment for depression.  Dr. E.T.D. 
diagnosed major depressive disorder, anxiety disorder, not 
otherwise specified, and obsessive compulsive disorder.  She 
stated that in her opinion, even though the Veteran did not 
seek professional treatment for his mood disorder while he 
was on active duty, that there was considerable evidence that 
depression started when he was on active duty and was caused 
by events that occurred in the military.  She noted a change 
in the Veteran's performance, appearance and behavior in 
service and the personal statements regarding the Veteran's 
feelings in service, as noted above.

Resolving the benefit of the doubt in the Veteran's favor, 
the Board finds that he incurred depression in service.  When 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Although the Veteran is not competent to 
diagnose depression, the Board cannot discount the Veteran's 
provided history of feeling depressed in service, which has 
been corroborated by the personal statements from his 
acquaintances and family.  This history, which the Board 
finds credible, supports a later diagnosis made by a medical 
professional.  The medical evidence of record indicates, to 
at least equipoise, that depression first manifested in 
service.  Accordingly, under the benefit-of-the-doubt rule, 
the claim is granted.


ORDER

The appeal is dismissed with respect to the claim of service 
connection for bilateral hearing loss.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


